Hines, J.
1. Where a woman having a living husband marries another ’ man, the second marriage is void. Civil Code (1910), §§ 2930, 2931, 2935; Curlew v. Jones, 146 Ga. 367 (91 S. E. 115); Perkins v. Levy, 158 Ga. 896 (124 S. E. 799).
2. The second marriage being void, the woman can not recover alimony from the man she so marries. Morgan v. Morgan, 148 Ga. 625 (97 S. E. 675, 4 A. L. R. 925).
3. A married woman who marries another man, knowing that her husband is still living, and when the marriage has not been dissolved by divorce, perpetrates a fraud upon the man whom she so marries and who is ignorant of her existing marriage, without disclosing to him her existing marriage. Civil Code (1910), §§ 4622, 4624, 4627.
4. When fairly made, courts always favor the compromise of doubtful rights, and they are binding notwithstanding it may eventually turn out that the point of law was in favor of the party complaining. Even a fraud may be compromised, provided the party had knowledge of its existence, and entered into the agreement to have his rights springing from or growing out of it settled. But a compromise effected by fraud, imposition, breach of confidence, or mistake is invalid and will be set aside. Bass v. Bass, 73 Ga. 134 (c) ; Preston v. Ham, 156 Ga. 223, 234 (119 S. E. 658) ; Dickerson v. Dickerson, 19 Ga. App. 269 (91 S. E. 346).
5. Where a married woman married another man in the circumstances nar*199rated above, and, after separating from him, brought suit for alimony against him as her husband, and he, having married her in ignorance of her existing marriage which she concealed from him, and believing that she was his lawful wife, entered into an agreement by which he settled her claim for alimony, and in pursuance of such agreement conveyed to her a life-estate in a house and lot, such compromise agreement and conveyance were effected by a fraud perpetrated on him by the woman, and, under the facts alleged in the petition (which are admitted by the demurrer to be true), are invalid and will be set aside.
No. 6004.
November 18, 1927.
6. Applying the above principles, the trial judge did not err in overruling the demurrer to the petition.

Judgment affirmed.


All the Justices concur.

Claude Christopher, for plaintiff in error.
H. J. Kennedy, contra.